Citation Nr: 1203813	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-38 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to the restoration of service connection for a bilateral hearing loss disability.

2.  Entitlement to the restoration of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He also had 2 years, 4 months, and 14 days of prior service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the RO.  

In April 1999, the RO granted the Veteran's claim of entitlement to service connection for a bilateral hearing loss and for tinnitus.  In May 2006, the RO notified the Veteran that it proposed to sever service connection for those disabilities.  In June 2007, the RO accomplished the severance of service connection for those disorders, effective September 1, 2007.  The Veteran disagreed with those decisions, and this appeal ensued.  


FINDINGS OF FACT

1.  The accumulated medical and audiological evidence does not demonstrate clearly and unmistakably that the Veteran does not have a bilateral hearing loss disability related to his military service.

2.  The accumulated medical and audiological evidence does not demonstrate clearly and unmistakably that the Veteran does not have tinnitus related to his military service.



CONCLUSIONS OF LAW

1.  The criteria have been met for the restoration of entitlement to service connection for a bilateral hearing loss disability.  38 C.F.R. § 3.105(d) (2011).  

2.  The criteria have been met for the restoration of entitlement to service connection for tinnitus.  38 C.F.R. § 3.105(d) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of restoration of entitlement to service connection for a bilateral  hearing loss disability and entitlement to restoration of service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In developing the claim, VA obtained or ensured the presence of the Veteran's service treatment records; reports from J. C., M.D., dated in February 1999 and May 2006; records reflecting the Veteran's VA treatment from May 1999 to December 2006; a May 2006 statement from his former employer; and the transcript of a January 2007 hearing held at the RO before a local VA Hearing Officer.  

In March 1999, April 2002, July 2004, and January 2006, VA examined the Veteran to determine the nature and etiology of any hearing loss disability and/or tinnitus found to be present.  Except for the examination performed in March 1999, the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In April and May 2007, the Veteran's claims file was again reviewed by VA examiners, and opinions were rendered as to the nature and etiology of any hearing loss disability and/or tinnitus found to be present.  

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  Although he had a hearing at the RO in January 2007, he declined to accept the offer to have a hearing before the Board.   

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection connotes many factors, but basically, it means that the facts shown by the evidence, establish that a disease or injury, resulting in current disability, was incurred in the active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic neurologic disorders, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government to show clear and unmistakable error), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law. Stallworth.  

The regulation regarding severance of service connection contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  38 C.F.R. § 3.105(d); Stallworth.  That the regulation specifically allows a change in medical diagnosis to serve as a basis for severance. 38 C.F.R. § 3.105(d).  If a service-connection award could be terminated pursuant to 38 C.F.R. § 3.105(d) only on the basis of the law and record as it existed at the time of the original award VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Stallworth.  A severance decision must focus not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth.  

CUE is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Factual Background

The Veteran's service treatment records, as well as those from the Veteran's private physician, R. M. G., M.D., show that during service, the Veteran was treated for multiple disorders, including but not limited to, a sprained ankle, a severe upper respiratory infection, a right knee contusion, sinusitis and pharyngitis, anxiety, cystitis, and venereal warts.  His service treatment records, as well those of Dr. G., are negative for any complaints or clinical findings of a hearing loss disability or of tinnitus.  

During his service entrance examinations in December 1965 and May 1968 and during his service separation examinations in August 1966 and December 1969, the Veteran responded in the negative, when asked if he then had, or had ever had, hearing loss or ear, nose, or throat trouble.  Moreover, multiple audiologic tests in service showed that his hearing was within normal limits for VA purposes.  

During his December 1965 service entrance examination, the Veteran's hearing acuity for the whispered and spoken voices was normal at 15/15, bilaterally.  

Audiologic testing performed during the Veteran's August 1966 service separation examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
Not Reported (NR)
10 (15)
LEFT
10 (25)
5 (15)
5 (15)
NR
5 (10)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)


Audiological testing performed during the Veteran's May 1968 service separation examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
0
LEFT
10
0
0
10
10

Audiological testing performed during the Veteran's December 1969 service separation examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
NR
0
LEFT
5
10
10
NR
15

Speech audiometry was not performed at any time during service.

A chronic, identifiable hearing loss, diagnosed as a bilateral sensorineural hearing loss, was noted during a March 1999 VA audiologic examination performed at the Kansas City VA Medical Center (MC).  The Veteran complained of hearing difficulty since 1968 due to military noise exposure and denied post-service noise exposure.  He also reported a high pitched ringing in his ears.  

Audiological testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
50
60
LEFT
15
25
45
70
65

Speech audiometry reveals speech discrimination of 96 percent in the right ear and 94 percent in the left ear.  
The examiner found the Veteran's degree of hearing loss worse than could be expected for someone the Veteran's age and concluded that it was at least as likely as not that the Veteran's hearing loss was due to his noise exposure in service.  

In April 1999, based upon the results of the March 1999 VA audiologic examination, the RO granted the Veteran's claims of entitlement to service connection for a bilateral sensorineural hearing loss disability and tinnitus.  The RO assigned noncompensable and 10 percent ratings, respectively, each effective March 31, 1998.  

In January 2002, J. C., M.D., examined the Veteran in connection with his employment as a truckdriver.  It was noted that he need a hearing evaluation to determine the extent of his sensorineural hearing loss disability.  It was also noted that he was qualified to work only when wearing a hearing aid.  

In April 2002, following his claim for a compensable rating for his hearing loss disability, the Veteran underwent a VA audiologic examination at the Fayetteville, Arkansas VAMC.  The examiner noted the Veteran's noise exposure in service and found that after service, the Veteran had been employed as a draftsman, project engineer, and delivery truck driver.  It was also noted that he had been employed as a laboratory technician involved in testing wind tunnels.  In all cases, the Veteran reported that his post-service employment did not involve noise exposure.  The Veteran also reported at least a 30 year history of tinnitus.  However, he denied taking any otoxic medication.

While audiometric and speech reception testing confirmed the presence of a sensorineural hearing loss disability for VA purposes, a review of the claims folder revealed that at the time of his December 1969 service separation examination, the Veteran's hearing acuity was within normal limits throughout the frequencies.  Therefore, the VA examiner concluded that it was more likely than not that the Veteran's hearing loss disability was the result of noise exposure following his military service.  With respect to the Veteran's long complaints of tinnitus, the examiner stated that it was more likely than not that such disorder was the result of service.  In any event, the RO confirmed and continued the noncompensable rating for the Veteran's hearing loss disability.  The Veteran disagreed with that decision, and appealed to the Board.  

In July 2004, during the course of the appeal, the Veteran was reexamined by VA to determine the extent of impairment due to his service-connected hearing loss disability and tinnitus.  The examination was performed at the Fayetteville, Arkansas VAMC.  Again, audiometric and speech reception testing confirmed the presence of a hearing loss disability for VA purposes.  Although the Veteran denied taking any otoxic drugs, it was noted that he was taking medication that did have tinnitus as a side effect.  

The examiner noted that as a military health care provider, he had had a 13 year history dealing with questionable military health records.  However, close scrutiny of the Veteran's military audiologic testing did not reveal any indicators that the evaluations were not properly conducted or that the results were not properly entered.  In addition, the examiner stated that since the Veteran's hearing loss had been described in March 1999, there was a significant decrease in hearing sensitivity and word recognition which indicated an etiology other than noise exposure.  In this regard, the examiner noted that the available records did not rule out metabolic, autoimmune, or genetic factors.  Therefore, given the history and progression of the Veteran's hearing loss disability, the examiner concluded that the significant decreases in hearing acuity in March 1999 indicated an etiology other than military noise exposure.  For the same reasons, the examiner concluded that the Veteran's tinnitus indicated an etiology other than military noise exposure.  

In August 2004, VA received a February 1999 statement from J. C., M.D.  Dr. C. stated that the Veteran had a bilateral hearing loss and that he would need hearing aids.  Dr. C. stated that the Veteran's hearing loss may have been due to firing line duty during military service.

In January 2006, the Veteran's claims file was reviewed by a Board of 2 VA audiologists to determine the etiology of the Veteran's hearing loss disability and tinnitus.  Both audiologists were associated with the Fayetteville, Arkansas VAMC.  Following a review of the claims folder and the Veteran's computerized patient records, the initial reviewer opined that the Veteran's hearing loss was not caused by or a result of acoustic trauma on active duty.  In this regard, the VA reviewer found no record of any hearing loss during the Veteran's period of active duty.  She stated that the hearing loss was more likely than not due to factors other than the Veteran's military service.  Such factors included age, post-service noise exposure and other factors not yet identified.  The VA reviewer also concluded that it was less likely than not that the Veteran's tinnitus was the result of acoustic trauma on active duty.  In this respect, the reviewer again noted that the Veteran's hearing sensitivity in service was normal.  The reviewer further stated that the cause of tinnitus is unknown but that it was a symptom which could be related to auditory dysfunction and noise exposure.  She also stated that it could be a symptom of non-auditory factors, such as medication.  In this regard, the VA reviewer noted that the Veteran was taking Lisinopril of which tinnitus was a known side effect.  

Following the review of the record, the second VA audiologist opined that the preponderance of the evidence suggests that the claimed hearing loss and tinnitus were not caused by or the result of military acoustic trauma.  In so concluding, she noted that the Veteran's hearing acuity in service was within normal limits.  She also noted supportive evidence for post-service occupational and recreational noise exposure due to truck driving, light industry, maintenance, manufacturing, sheet metal work, and hunting.  In addition, she did not find evidence of acoustic trauma in service to account for the Veteran's tinnitus.  

In May 2006, VA informed the Veteran that it proposed to sever his grant of service connection for a bilateral hearing loss disability and for tinnitus.  VA informed him that he could submit medical or other evidence as to why such action should not be taken.  

In May 2006, the Veteran's former employer stated that from 1997 to 2005, the Veteran worked as a local truck driver.  He stated that the Veteran was an excellent employee but that from the outset, it was evident that he had difficulty hearing.  He stated that the Veteran had informed him that his hearing problems were the result of acoustic trauma on the firing range in service.

Later in May 2006, J. C., M.D., reported that the Veteran had a service-related hearing disability which was progressing and required regular checkups for hearing aids.

In April 2007, pursuant to a request by the Veteran's representative at the Veteran's January 2007 hearing, the Veteran's claims file was reviewed by an audiologic examiner outside the Fayetteville, Arkansas VAMC.  Indeed, the reviewing audiologist was from the VAMC in St. Louis, Missouri.  Following the review, the VA audiologist opined that it was not at least as likely as not that the Veteran's hearing loss disability or tinnitus was related to service.  In so saying, the VA reviewer noted the Veteran's normal hearing at the time of his separation from service, the lack of evidence of acoustic damage in service, and the lack of complaints of a hearing loss or tinnitus in service.

In May 2007, the Veteran's claims file was reviewed for VA by a Board-Certified Otolaryngologist.  It was noted that the Veteran had normal hearing at the time of his entry into service in 1965 and at the time of his separation from service in 1969.  Therefore, the reviewer concluded that it was not at least as likely as not that the Veteran's bilateral sensorineural hearing loss was related to service.  In an addendum later that month, the reviewer stated that there was no evidence that the Veteran was taking Lisinopril during service.  Therefore, the reviewer concluded that it would be speculative to relate the Veteran's tinnitus to Lisinopril at the current time.  

In June 2007, the RO informed the Veteran that it had severed his grant of service connection for a bilateral hearing loss disability and tinnitus.  The Veteran disagreed with that decision, and this appeal ensued.

Analysis

During the Veteran's January 2007 RO hearing, the VA Hearing Officer acknowledged the Veteran had experienced acoustic trauma in service due to the sound of weapons fire, grenade and artillery simulators used in training, and helicopters.  Therefore, he maintains that service connection for a bilateral hearing loss disability and tinnitus is warranted and that it was improper to sever service connection for those disorders in June 2007.  After carefully considering those claims in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report his that he had hearing difficulty and ringing in his ears in and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, by itself, is not dispositive.   38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In evaluating the claim, the Board finds that the severance was procedurally proper. After it determined that the April 1999 grant of service connection was clearly and unmistakably erroneous, it issued a May 2006 rating proposing that severance be accomplished.  In so doing, it set forth the material facts and reasons for that proposal.  The Veteran was notified of that proposal and given 60 days to submit evidence as to why that action should not be taken.  He submitted the statement from his former employer and a May 2006 statement from J. C., M.D.  He also testified at his January 2007 hearing, and his file was - re-reviewed by a VA audiologist and a VA otolaryngologist.  In June 2007, following the consideration of the additional evidence with that already on file, the RO confirmed its decision to sever service connection for a hearing loss disability and tinnitus.  Such actions meet the procedural criteria set forth in 38 C.F.R. § 3.105(d) for severing service connection.

With respect to the merits of the severance, the RO's explanation for severing service connection for a bilateral hearing loss disability and tinnitus, essentially, consisted of the following:  1) the service treatment records were negative for any complaints or clinical findings of either disability; 2) a chronic, identifiable hearing loss disability and tinnitus were not manifested for many years after service; 3) a February 1999 assessment by J. C., M.D. that the Veteran had a sensorineural hearing loss which could be due to military service was speculative in nature, was unsupported by clinical evidence that the Veteran did, in fact, have a hearing loss disability, and was based on a history reported by the Veteran rather than a review of the claims file; 4) the March 1999 VA examiner who found a nexus between the Veteran's hearing loss disability and service did not review the Veteran's claims file prior to rendering her opinion; 5) the March 1999 VA examiner did not render an opinion as to the etiology of the Veteran's tinnitus; 6) subsequent VA 

audiologists and a board-certified VA otolaryngologist found it less likely than not that the Veteran's hearing loss disability and tinnitus were the result of acoustic trauma in service.  

The foregoing reasons for severance notwithstanding, the Board notes that in April 1999, when the RO granted entitlement to service connection for a hearing loss disability, the Veteran was found to have experienced noise exposure in service, a fact which has since been acknowledged by VA.  At that time, the Veteran was also competent to report that he began to have difficulty hearing in service and that such difficulty had continued since that time.  Although the March 1999 VA examiner had not reviewed the Veteran's claims file prior to rendering her opinion with respect to the Veteran's hearing loss disability, it must be emphasized that her opinion was multifactorial in that she also based her opinion on the fact that the Veteran had not had significant noise exposure since service and that his hearing deficit was worse than could be explained by aging.  

While five subsequent VA audiologists and a board-certified VA otolaryngologist found it less likely than not that the Veteran's hearing loss disability was the result of acoustic trauma in service, their opinions do not meet the high evidentiary burden of supporting the severance for the hearing loss disability.  Unlike the March 1999 VA examiner, they did review the Veteran's claims file.  Although various recent examiners noted evidence of noise exposure after service due to truck driving, light industry, maintenance, manufacturing, sheet metal work, and hunting, there is no affirmative evidence that any of that exposure actually resulted in the Veteran's current hearing loss or that it was more significant than the acknowledged military noise exposure.  Indeed, the Veteran has denied significant post-service noise exposure.  The examiners have discussed various possible causes for the Veteran's current hearing loss, such as age, post-service noise exposure, and/or otoxic medication.  However, the evidence shows that they are just that - possibilities.  As such, the Board cannot conclude that they clearly and unmistakably refute the finding that the acknowledged military noise exposure was at least as likely as not the cause of the Veteran's hearing loss disability.  In arriving at this decision, it must be emphasized that the requirement for clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

With respect to tinnitus, neither the March 1999 VA examiner, nor the Veteran's private physician J. C., M.D. ever rendered an opinion reflecting a nexus between that disorder and the Veteran's military noise trauma.  However, the report of the April 2002 VA examiner finds that it is at least as likely as not that the Veteran's tinnitus is due to such trauma.  Moreover, subsequent VA audiologists such as those who reviewed the Veteran's claims file in January 2006 acknowledge that tinnitus can be a symptom of auditory dysfunction, noise exposure, or otoxic medication, such as Lisinopril taken by the Veteran.  Again, while they discuss possible causes, they do not provide affirmative evidence that any or those possibilities have caused the Veteran's tinnitus.  Indeed, the VA otolaryngologist found that based on the evidence before him, it would be speculative to conclude that the Veteran's tinnitus was due to otoxic medication.  In any event, it cannot be said, based on the foregoing findings, that the April 1999 grant of service connection for tinnitus, based on military noise trauma, was clearly and unmistakably erroneous.  

In sum, the Board concludes that the evidence submitted since service connection was granted for a hearing loss disability and tinnitus does not undebatably refute the April 1999 finding that the Veteran met the criteria for an award of service connection for those disorders.  Therefore, the June 2007decision to sever service connection for those disorders was improper.  Accordingly, service connection for a bilateral hearing loss disability and tinnitus must be restored.



ORDER

Restoration of entitlement to service connection for a bilateral hearing loss disability is granted.  

Restoration of entitlement to service connection for tinnitus is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


